 ASSOCIATED WHOLESALE--GROCERY OF DALLAS, INC.41ing membership in the Union,the Respondents have engaged in and are'engaging.in unfair labor practices within the meaning of Section 8(a) (3) and(4) of the Act_3.By interfering with, restraining,and coercing their employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.5.The Respondents have not engaged in any unfair labor practices by reason ofthe termination of employmentof TeroyRiggans, C.L. Vinson,Rubin Garza, andPerfecto Tey.6.TheRespondents have not engaged in any unfair labor practices by reasonof conduct alleged in the complaint to have interfered with, restrained,or coercedemployees except insofar as such conduct has been found hereinabove to have violatedSection 8 (a) (1) of the Act.[Recommendations omitted from publication.?Associated Wholesale Grocery of Dallas, Inc.and-Dallas GeneralDrivers,Warehousemen & Helpers,Local No. 745, AFL-CIO.Case No. 16-CA-928. October 18, 1957DECISION AND ORDEROn December 10, 1956, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair labor,practices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed ex-ceptions to the Intermediate Report.-The Board has reviewed the rulings made by the Trial Examiner -atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, Respondent's exceptions, and the entire record inthe case,-and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.We agree with the Trial Examiner that Respondent unlawfullydischarged the economic strikers by its letter of August 29, 1956..The intent of the letter, to advise the strikers that their employmentterminated by their failure to return to work, is clearly apparent,,despite the attempt to shift the onus of severing the employmentrelationship upon the strikers.We do not expect an employer at the onset of a strike to measureeach phrase in a communication to his strikers against Board prece-dents, but neither are we disposed to resolve every ambiguity, in-tentional or otherwise in such a letter, in the employer's favor.Re-spondent chose to tell its employees that their failure to report forwork meant that their employment was ended. Only a close readingof the remainder of the letter makes it possible to decide that Re-119 NLRB No. 9. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent perhaps only meant to intimidate the strikers into returningto work.Kerrigan Iron Works, Inc.,108 NLRB 933, in which the Boardrefused to find an employer's letter to economic strikers to be a dis-charge, is distinguishable on its facts.'In the instant case, Respond-ent made it plain that any employee who did not return by August 29would be reemployed only upon written application, thus creating aninference, not present inKerrigan,that a new employment relationwould be established for those who returned after the deadline date.Furthermore, the Respondent here effectuated the threat of its dis-charge letter by paying the strikers off for all work done before thestrike, thereby ensuring that any rehirings would be on a new anddifferent basis.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Associated Whole-saleGrocery of Dallas, Inc., Dallas, Texas, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in, or activity on behalf of, DallasGeneral Drivers, Warehousemen and Helpers, Local No. 745, AFL-CIO, or in any other labor organization of its employees, by dis-charging, refusing to reinstate, or in any other manner discriminatingin regard to hire or tenure of employment, or any term or conditionof employment.(b)Threatening to discharge employees for engaging in protected,concerted activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist Dallas General Drivers,Warehousemen and Helpers,Local No. 745, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to the employees listed in Appendix A, attached hereto,immediate and full reinstatement to their former or substantially'While agreeing that theKerrigancase is distinguishable on its facts, Member Murdocknotes that he found the employer's letter in that case also to constitute a discharge. ASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.43equivalent positions without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay they mayhave suffered by reason of Respondent's discrimination against them,in the manner set forth in the section of the Intermediate Report en-titled "The Remedy."(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay due and the right of re-instatement under the terms of this Order.(c)Post in conspicuous places at its Dallas, Texas, warehouse,copies of the notice attached hereto marked "Appendix B." 2 CopiesOf said notice, to be furnished by the Regional Director for the Six-teenth Region, shall, after being duly signed by Respondent's au-thorized representative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for a period of sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, in writ-ing, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.MEMBERS RODGERS and BEAN,dissenting :If our colleagues of the majority, in finding an unlawful dischargehere, had decided to overruleKerrigan Iron WVorks, Inc., supra,wewould still dissent but we would nevertheless understand the logic oftheir position.By distinguishing this case fromKerriganin mostsuperficial aspects, the majority not only reaches what we believe to bean incorrect result, but does so through a rationale which makes itimpossible to predict what the Board will decide in any other similarsituation.Summaries of the facts in these two cases will underscoretheir fundamental similarity.InKerrigan,the employer sent the following letter during an eco-nomic strike :You are hereby notified that work will be available . . . April23, 1952.You are notified to return on that date and failure to doso will be deemed an indication on your part that you do notdesire reemployment in our plant, and your employment willthereupon be permanently terminated.No discrimination or hard feelings will be held against anyoneand there will be no change in seniority, wage rates, vacation pay,In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words,"A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals,Enforcing an Order." 44DECISIONSOF NATIONAL LABOR RELATIONS BOARDholiday pay, or your life insurance and hospitalization for youand your family. So if you want to work for us, your job will behere Wednesday for you to report to.The parties stipulated that the employer treated this letter as a termi-nation notice to the strikers, and that no other termination notice waspissued to those employees who did not return. On or before the dead-line date, 35 strikers returned to work.After the deadline, 18 strikersreturned, of whom 14, whose jobs had not yet been filled, were. rein-stated.In the instant case, Respondent's warehouse employees went out onstrike on August 27, 1956, after negotiations over economic issuesbroke down. That day, Respondent sent the following letter to eachof the strikers :You have walked off your job and refused to work without theCompany's consent.Unless you return to work at your regular time on Wednesday,August 29, 1956, your employment with this Company is termi-nated and your former job will be permanently filled.None of the strikers had returned by August 29, and on that date,Respondent sent another letter to its employees reading as follows :On August 27th the company wrote you that you had walkedoff your job without permission and refused to work, and that ifyou did not return to work by Wednesday, August 29th, at theregular time your employment would be terminated and yourformer job permanently filled.You failed to report for work and your employment is termi-nated.Enclosed find the company's check for work done by youbefore you walked off your job.The company will now hirenew employees to permanently fill the job you and others heldwith the company before the strike.If, promptly after the strike ends, or sooner if you desire, youwish to be re-employed by the company you should make writtenapplication to the company. If, at the time of such application,your former job has not been permanently filled, the company willre-employ you to work at your former job upon the same termsand conditions of your former employment.Thereafter, on various dates between September 10 and Novem-ber 13, 1956, the day preceding the hearing herein, 12 of the strikersreturned and, as far as the record shows, were reinstated withoutdiscrimination.The strike was still in effect on the hearing date, butas of that date, every striker who requested reinstatement had beenreinstated without loss of seniority or other employment rights pre-viously enjoyed. ASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.45The majority relies on two items which it believes distinguishKerriganfrom this case.They relate to inferences to be drawn fromthe wording of the letters rather than from the total strike situationof which the letters are a part. Thus, the majority points to phrasesin Respondent's letter of August 29, which imply that the strikerswould only be reemployed after they had made written applications.We believe that this places an unwarranted emphasis upon a phrasewhich can as reasonably be interpreted to mean that when the strikeends the employees whose jobs had not been permanently filled wouldbe reinstated.That this is a more logical interpretation of the entirecommunication from Respondent, appears from the last sentence. ofthe letter in which each striker is told that if his job has not beenpermanently filled he will be reemployed "upon the same terms andconditions" of his former employment. The letter contains no threatsof loss of seniority or of those fringe benefits such as insurance orhospitalization which are normally disrupted when a break in em-ployment tenure occurs.Moreover, we note that the letter sent tothe strikers in theKerrigancase also speaks of permanent terminationupon failure to return as an indication that the strikers do not desire"reemployment."Secondly, the majority sees a significant difference betweenKerriganand this case in that the Respondent here mailed each striker a checkin payment for services performed before the strike.We fail to seein what respect it is discriminatory to pay strikers what they havealready earned. It would be much more reasonable, in our opinion,to find that failure to pay the strikers for work already performedwas discriminatory.But in any event, the distinctions drawn by our majority colleaguesbetweenKerriganand this case, invalid as they appear to us, arenevertheless of little importance when contrasted with the basicsimilarity of these two matters.Notwithstanding that the Em-ployer's letter inKerriganreferred to permanent termination of thestrikers if they did not return by the deadline date, the majoritydecision in that case found that the letter was only one element of theEmployer's conduct, and that its subsequent reinstatement of allstrikerswho applied after the deadline, without discrimination,negates any inferences which the letter may have raised.What theemployer did inKerrigan,the Respondent did here.From the dateof the strike to the date of the hearing, a period of 21/2 months,Respondent reinstated every striker who wished to return, withoutdiscrimination.Respondent endeavored to induce the strikers toreturn by sending the letters of August 27 and August 29, and insofaras it was successful, Respondent fulfilled its obligation to reinstatethem upon the terms and conditions previously in effect.Therefore,because this case, in our opinion, is squarely in accord on its facts 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithKerrigan Iron Works, Inc.,and because we cannot attach tocertain phrases of the August 29 letter the paramount importancewhich the majority does in overriding Respondent's other conduct,we would reverse the Trial Examiner's findings and conclusions, anddismiss the Section 8 (a) (3) allegations of the complaint.APPENDIX A(Employees Who Received the Discharge Letter of August 29)B. R. WatkinsCelestus SmithR. M. TaylorStanley PrdaB. A. RileyJ. D. BarnesTravis MartinJ.W. YoungAlbert BellT.W. JonesK. O. LasaterBilly Gene DuggerY. G. LopezJohn KennedyC. R. JohnsonGeo. MikudaRobert E. McCullough Billy ThorpHerman MooreChas. L. ReedEarnest WilpitzW. B. NeelyH. Al. AblesJames N. SchoonoverCalvin PerryForest L. JohnsonC. E. HinesDon L. PoindexterL. D. FolsomGarland MackW. L. HeadrickClarence DoddAlex SmithRaymond JohnsonJ. R. Bunch, Jr.Leon Lee, Jr.John VargasClifford BeamonBobby JacksonE. P. YbarraTommy J. ThomasAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in or activity in behalf ofDallas General Drivers, Warehousemen and Helpers, Local No.745, AFL-CIO, or in any other labor organization of our em-ployees, by discharging, refusing to reinstate or in any othermanner discriminating in regard to hire or tenure of employmentor any term or condition of employment.WE WILL NOT threaten our employees with discharge for engag-ing in protected, concerted activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form, join or assist the above-named or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, ASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.47or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to the following named employees immediateand full reinstatement to their former or substantially equivalentpositions,without 'prejudice to seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay they may have suffered as the result of our discriminationagainst them :B. R. WatkinsForest L. JohnsonT. W. JonesJ. R. Bunch, Jr.Herman MooreR. M. TaylorDon L. PoindexterBilly Gene DuggerJohn VargasEarnest WilpitzB. A. RileyGarland MackJohn KennedyBobby JacksonH. M. AblesTravis MartinClarence DoddGeo. MikudaTommy J. ThomasCalvin PerryAlbert BellRaymond JohnsonBilly ThorpCelestus SmithC. E. HinesK. 0. LasaterLeon Lee, Jr.Chas. L. ReedStanley PrdaL. D. FolsomY. G. LopezClifford BeamonW. B. NeelyJ. D. BarnesW. L. HeadrickC. R. JohnsonE. P. YbarraJames N. SchoonoverJ.W. YoungAlex SmithRobert E. McCulloughASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served,a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board, and an answerhaving been filed by the above-named Respondent,a hearing involving allegations of unfair labor practices in violation of Section 8 (a)(1) and(3) of the National Labor Relations Act, as amended,61 Stat.136, herein 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Act, was held in Dallas, Texas, on November 14, 1956, before the dulydesignated Trial Examiner.As to the unfair labor practices,the complaint alleges and the answer denies thatthe Respondent:(1) on August 27, 1956, threatened to discharge all employees whohad joined a strike which began that day; (2) on August 29, 1956, discriminatorily,and to discourage concerted and union activities,discharged employees listed inAppendix A, attached hereto;(3) by such conduct prolonged the strike of its em-ployees; and(4) by such conduct interfered with, restrained,and coerced its em-ployees in the exercise of rights guaranteed by Section 7 of the Act.At the hearing all parties were represented,were afforded full opportunity to beheard,to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues,to argue orally upon the record,and to file briefs,and proposed findingsof fact and conclusions of law.General Counsel argued orally.A brief has beenreceived from the Respondent.Upon the entire record in the case, and from his observation of the one witness,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAssociatedWholesale Grocery of Dallas, Inc.,is a Texas corporation, having itsprincipal office and place of business in Dallas, Texas, where it is engaged in thepurchase,sale, and distribution of groceries and related products at wholesale.During the 12-month period immediately before the hearing, the Respondentpurchased such products valued at more than$17,000,000, of which total morethan $6,800,000 worth were shipped in interstate commerce to its Dallas warehousefrom points outside the State of Texas.The Respondent is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDDallas General Drivers,Warehousemen&Helpers,Local No. 745, AFL-CIO,is a labor organization within the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICES 1During the late summer of 1956 the Respondent and the Charging Party failedto agree upon terms of a contract.At the beginning of the workday on August 27,a strike of the Respondent'swarehouse employees began.There is no claim thatthe strike was caused by the employer's unfair labor practices.It is therefore foundthat at its beginning the strike was economicin nature,and as such was protected,concerted activities.The same day,August 27,the Respondent,by its general manager,J.D. Simril,sent to each of the striking employees the following letter:You have walked off your job and refused to work without the Company'sconsent.Unless you return to work at your regular time on Wednesday,August 29,1956, your employment with this Company is terminated,and your former jobwill be permanently filled.Thisletter was received by the 36 employees listed in Appendix B, attached hereto.On August 29, Simril sent the following letter.It was received by the employeeslisted in Appendix A, attached hereto.On August 27th the company wrote you that you had walked off your jobwithout permission and refused to work, and that if you did not return to workby Wednesday,August 29th,at the regular time your employment would beterminated and your former job permanently filled.You failedto report for work and your employment is terminated.Enclosedfind the company's check for work done by you before you walked off yourjob.The company will now hire new employees to permanently fill the jobyou and others held with the company before the strike.If,promptly after the strike ends, or sooner if you desire,you wish to bere-employed by the company you should make written application to the com-'All of theessential facts found in this section were introduced into the record by wayof stipulation of the parties. ASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.49pany.If,at the time of such application, your former job has not beenpermanently filled, the company will re-employ you to work at your formerjob upon the same terms and conditions of your former employment.After receipt of the above letter, 12 of the striking employees returned to work.These 12, and the dates they returned, are listed in Appendix C.As a witness, General Manager Simril testified, and it is found, that he hired nonew employees, as replacement for the strikers, between August 27 and 29.Actually, none were hired "permanently" for 45 days after August 27.There can be little question, it appears to the Trial Examiner, that the employer'sletter of August 27 threatened with immediate discharge all strikers who did notreturn by August 29.The language is clear and unmistakable.From it no strikercould reasonably gather that the employer had filled the vacancy caused by hisparticipating in an economic strike and therefore he might not be able to get hisjob back.The deadline is explicit: if he did not report at the time set, he was"terminated."Additional proof that the threat was real and not merely a plea is found in thefact that it was literally carried out an August 29.The employees' final paycheckwas therein enclosed.He was fired. The latter letter also makes it plain thatthe employer had not, until that date, hired replacements.The Trial Examiner concludes and finds: (1) By its letter of August 27 theRespondent interfered with, restrained, and coerced employees in the exercise oftheir right to engage in concerted activities, within the meaning of Section 8 (a) (1)of the Act; and (2) by discharging employees for engaging in protected concertedactivities, the Respondent thereby discriminated in regard to their hire and tenureof employment to discourage union and concerted activities, within the meaning ofSection 8 (a) (3) of the Act.These findings and conclusions appear to find ample support in the case citedby GeneralCounsel-United States Cold Storage Corp.,203 F. 2d 924, certioraridenied 346 U. S. 818-wherein the Fifth Circuit Court of Appeals said (at p. 927) :The Board . . . [held] that respondent's telegram.did not constitutea mere statement of respondent's right to replace economic strikers but actuallyoperated as a notice of discharge to the striking employees to be effective 24hours after its receipt if they had not by then reported back to their regularjobs. ..We think the Board was correct in its application of the law to the facts ofthe case.By striking in support of economic demands the employees clearlyengaged in concerted activity for "mutual aid or protection" within the intend-ment of § 7 of the Act. . . They did not by striking in these circumstancescease to be employees and their discharge for engaging in the strike was ac-cordingly a violation of § 8 (a) (1) of the Act.N. L. R. B. v. Mackay Radio& Telegraph Company,304 U. S. 333, 347, 58 S. Ct. 904, 82 L. Ed. 1381. Itis clear from the authorities that in a situation like the present the employeris free to hire replacements for the strikers at any time prior to their uncon-ditional request for reinstatement, but on the other hand the cases uniformlyhold that it is an unfair labor practice to discharge economic strikers prior,as here, to the time their jobs are filled.Contrary to the contention of counsel for the Respondent in his able brief, theTrial Examiner does not consider that the cases therein cited are in point sufficientlyto govern.It is further found that, with the exception of employees named in Appendix C,the employees discharged on August 29 have remained on strike up to and in-cluding the time of the hearing.Ample evidence supports General Counsel'sallegation, and it is found, that the strike on and after August 29 was because ofthe discriminatory discharges on that date, and was prolonged by the Respondent'sunfair labor practices.Sufficient and timely notification of the Union's claim inthis respect is contained in the original charge in this case, filed on August 31 andimmediately served upon the Respondent. In short, the strike, theretofore economicin nature, was on August 29 converted by the Respondent's illegal conduct on thatdate into an unfair labor practice strike.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the Respondent's operations described in section 1, above, have a close,476321-58-vol. 119--5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDintimate,and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.The policies of the Act require that the strikers who have not abandoned the strikeand have not returned to work be offered immediate reinstatement with back pay.Because they continued on strike after they were discharged, the discharged strikersare entitled to back pay only from the date when they have indicated their desireto return to work under the conditions existent at the beginning of the strike byabandoning the strike or otherwise, rather than from the date of their discriminatorydischarges, on the theory that the loss of wages could not conclusively be attributedto the discharges until the strikers have indicated their willingness to return to work.(SeeUnited States Cold Storage Corporation,96 NLRB 1108, 1112.)There isno evidence in the record that, up to the date of the hearing in this matter, theaforementioned conditions for an award of back pay were present.The Trial Examiner will therefore recommend that the Respondent offer thestrikers listed in Appendix A immediate and full reinstatement to their old or sub-stantially equivalent jobs, without loss of seniority or other rights and privileges,dismissing, if necessary to provide employment for the discharged strikers, anyemployees hired after August 29, 1956. (This offer should be made to all listedin Appendix A, despite the fact that, on various dates, those listed in Appendix Creturned to work.The present state of the record does not disclose whether or notthe former strikers, listed in Appendix C, were in fact reinstated to their formeror substantially equivalent jobs, without loss of the rights abovementioned.)The Trial, Examiner will also recommend that the Respondent make whole thestrikers listed in Appendix A for any loss of pay suffered by them by paying toeach of them a sum of money equal to that which each normally would have earnedfrom the date of the abandonment of the strike to the date of the Respondent's offerof reinstatement, less his net earnings during said period, and in a manner consistentwith Board policy as set out in F. W.Woolworth Company(90 NLRB 289) andCrossett Lumber Company(8 NLRB 440).Itwill further be recommended that the Respondent, upon reasonable request,make available to the Board and its agents all payroll and other records pertinentto an analysis of the amount due as back pay.Since the violations of the Act which the Respondent committed are persuasivelyrelated to other unfair labor practices proscribed by the Act, and the danger of theircommission in the future is to be anticipated from the Respondent's conduct in thepast, the preventive purposes of the Act will be thwarted unless the recommenda-tions are coextensive with the threat. In order to make more effective the inter-dependent guarantees of Section 7 of the Act, to prevent a recurrence of unfairlabor practices, and thereby minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, it will be recommended thatthe Respondent cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record as awhole, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Dallas General Drivers, Warehousemen & Helpers, Local No. 745, AFL-CIO,is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of em-ployees, as found herein, thereby discouraging membership in, and activity on behalfof, the above-named labor organization, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.] ASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.APPENDIX A(Employees Who Received the Discharge Letter of August 29)51B. R. WatkinsCelestus SmithR. M. TaylorStanley PrdaB. A. RileyJ.D. BarnesTravis MartinJ.W. YoungAlbert BellT. W. JonesK. O. LasaterBilly Gene DuggerY. G. LopezJohn KennedyC. R. JohnsonGeo. MikudaRobert E. McCulloughBilly ThorpHerman MooreChas. L. ReedEarnest WilpitzW. B. NeelyH. M. AblesJames N. SchoonoverCalvin PerryForest L. JohnsonC. E. HinesDon L. PoindexterL. D. FolsomGarland MackW. L. HeadrickClarence DoddAlex SmithRaymond JohnsonJ.R. Bunch, Jr.Leon Lee, Jr.John VargasClifford BeamonBobby JacksonE. P. YbarraTommy J. ThomasAPPENDIX B(Employees Who Received the Letter of August 27)Albert BellTommy J. ThomasJohn KennedyClifford BeamonBilly F. ThorpK. O. LasaterJ.R. Bunch, Jr.B. R. WatkinsY. G. LopezClarence DoddEarnest WilpitzRobert E. McCulloughL. D. FolsomJ.W. YoungGeorge MikudaW. L. HeadrickCharles L. ReedTravis H. MartinC. E. HinesStanley PrdaHerman MooreC. R. JohnsonH. M. AblesW. B. NeelyForest L. JohnsonRaymond JohnsonCalvin PerryB. A. RileyT. W. JonesDon L. PoindexterCelestus SmithLeon Lee, Jr.John VargasR. M. TaylorJ.D. BarnesE. P. YbarraAPPENDIX C(Strikers and Dates of ReturntoWork)B. R. Watkins____________ 11- 5-56BillyThorp______________9-15-56T.W. Jones______________ 9-14-56Leon Lee, Jr--------------9-10-56W. L. Headrick ---------- 9-13-56Bobby Jackson____________9-10-56Raymond Johnson --------- 9-13-56Calvin Perry_____________11-13-56L.D. Folsom ------------ 9-24-56J.W. Young______________9-15-56J.R. Bunch, Jr----------- 9-14-56H.M. Ables_____________ 10- 1-56APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Re-lations Act,as amended,we hereby notify you that:WE WILLNOT discourage membership in Dallas General Drivers, Ware-housemen&Helpers,Local No. 745, AFL-CIO,or in any other labor organiza-tion of our employees,by discriminatorily discharging,refusing to reinstate, orin any other manner discriminating in regard to hire or tenure of employment,or any term or condition of employment.WE WILLNOT threaten with discharge or other reprisal our employees forengaging in protected, concerted activities.WE WILL NOTin any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor or-ganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrainfromany or all such activities, exceptto the extent that such right may be affected by an agreement requiring member-Section 8(a) (3) of the Act. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to the following named immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to seniorityor other rights and privileges previously enjoyed, and make them whole forany loss of pay they may have suffered as the result of our discriminationagainst them:B. R. WatkinsStanley PrdaTravisMartinT. W. JonesY. G. LopezGeo.MikudaHerman MooreW. B. NeelyCalvin PerryDon L. PoindexterW. L. HeadrickRaymond JohnsonJohn VargasE. P. YbarraCelestus SmithB. A. RileyJ.W. YoungK. 0. LasaterJohn KennedyRobert E. McCulloughChas. L. ReedH. M. AblesForestL. JohnsonL. D. FolsomClarence DoddJ.R. Bunch, Jr.Clifford BeamonTommy J. ThomasR.M. TaylorJ.D. BarnesAlbert BellBilly Gene DuggerC. R. JohnsonBilly ThorpEarnestWilpitzJames N. SchoonoverC. E. HinesGarland MackAlex SmithLeon Lee, Jr.Bobby JacksonASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any othermaterial.Montgomery Ward&Co.andRetail Clerks International Asso-ciation, Local Union345, AFL-CIO,Petitioner.Case No. 8-RC-1815.October 18, 1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONOn March 28, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the ThirdRegion among employees in the agreed appropriate unit. Followingthe election, the Regional Director served upon the parties a tally ofballots, showing that 16 votes were cast against, and 13 for, thePetitioner.On April 2, 1957, the Petitioner filed objections to the election.OnApril 25, 1957, the Acting Regional Director issued and served uponthe parties his report on objections, recommending that the objectionsbe overruled because not sufficiently specific under the Board's Rulesand Regulations.On June 24, 1957, the Board issued its Decisionand Direction, remanding the case to the regional Director for investigation of the issues raised by the objections.'On July 29, 1957, the Regional Director issued and served uponthe parties a supplemental report on objections, recommending thatthe objections be overruled and that the Board issue a certification of1118 NLRB 310.119 NLRB No. 3.